           Case 4:20-cv-00814-LPR Document 4 Filed 10/14/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

RICHARD D. HYATT                                                                     PLAINTIFF
ADC #137614

v.                                 Case No. 4:20-cv-00814-LPR

GRISHAM A. PHILIPS, et al.                                                       DEFENDANTS

                                            ORDER

       Plaintiff Richard D. Hyatt is in custody at the Pine Bluff Unit of the Arkansas Department

of Corrections. He filed this action pro se. (Doc. 2). On July 13, 2020, the Court denied Mr.

Hyatt’s Application to Proceed Without Prepayment of Fees (“Application”) because the

information he submitted was outdated. (Docs. 1, 3). Further, the form he used did not contain

some information used by this Court in determining in forma pauperis status. (Id.). The Court

directed Mr. Hyatt either to pay the filing fee or submit a proper and complete Affidavit, along

with an updated certificate and calculation sheet, within thirty (30) days. (Doc. 3). Mr. Hyatt was

warned that his failure to comply with the July 13, 2020 Order may result in the dismissal of his

case without prejudice. LOCAL RULE 5.5(c)(2).

       No docket entry reflected that the July 13 Order and Application had been mailed to

Mr. Hyatt. Thus, the Court again directed the Clerk of Court to mail an Application to Mr. Hyatt.

The docket reflects the Application was mailed on September 9, 2020. It has now been more than

thirty (30) days since the last mailing.

       Mr. Hyatt has not complied with or otherwise responded to the July 13, 2020 Order, and

the time for doing so has passed. Accordingly, Mr. Hyatt’s case is dismissed without prejudice

pursuant to Local Rule 5.5(c)(2). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an
          Case 4:20-cv-00814-LPR Document 4 Filed 10/14/20 Page 2 of 2




in forma pauperis appeal from this Order and the accompanying Judgment would not be taken in

good faith.

       IT IS SO ORDERED this 14th day of October 2020.



                                                 _________________________________
                                                 LEE P. RUDOFSKY
                                                 UNITED STATES DISTRICT JUDGE




                                             2
